Exhibit 10.1

Execution Version

JOINDER AND SUPPLEMENT

to

INTERCREDITOR AGREEMENT

Reference is made to that certain Intercreditor Agreement, dated as of
December 24, 2008 (as supplemented on the date hereof through the execution and
delivery of this Agreement and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Bank of America, N.A., as Credit Agreement Agent and each
Other First Priority Lien Obligations Agent from time to time party thereto,
each in its capacity as First Lien Agent, U.S. Bank National Association, as
Trustee and each collateral agent for any Future Second Lien Indebtedness from
time to time party thereto, each in its capacity as Second Priority Agent.
Capitalized terms used but not defined herein shall have the meanings assigned
in the Intercreditor Agreement.

This Joinder and Supplement to the Intercreditor Agreement (this “Agreement”),
dated as of April 15, 2009 (the “Effective Date”), by and among (i) U.S. Bank
National Association, as trustee (the “New Trustee”) pursuant to that certain
Indenture (the “New Indenture”) dated as of the date hereof among Harrah’s
Operating Company, Inc. (the “Company”), as Issuer, U.S. Bank National
Association, as trustee, Harrah’s Entertainment, Inc., as Parent Guarantor,
(ii) U.S. Bank National Association as Trustee under the Intercreditor
Agreement, (iii) Bank of America, N.A., as Credit Agreement Agent under the
Intercreditor Agreement, and (iv) any other First Lien Agent and Second Priority
Agent from time to time party to the Intercreditor Agreement, has been entered
into to record the accession of the New Trustee as a Second Priority Agent under
the Intercreditor Agreement on behalf of the Second Priority Secured Parties
under the New Indenture. Pursuant to the New Indenture, the Company is issuing
10.00% Second-Priority Senior Secured Notes due 2018 (the “New Notes”).

The parties to this Agreement hereby agree as follows:

A. The New Trustee agrees to become, with immediate effect, a party to and
agrees to be bound by the terms of the Intercreditor Agreement as a Second
Priority Agent, as if it had originally been party to the Intercreditor
Agreement as a Second Priority Agent.

B. The Obligations under the New Notes, the New Indenture and any other document
or agreement entered into pursuant thereto are designated as Future Second Lien
Indebtedness. The Lien on the Common Collateral securing such Future Second Lien
Indebtedness shall be junior and subordinate in all respects to all Liens on the
Common Collateral securing any Senior Lender Claims on the terms set forth in
the Intercreditor Agreement and shall share be equal and ratable with all Liens
on the Common Collateral securing any other Second Priority Claims.



--------------------------------------------------------------------------------

C. The New Trustee confirms that its address for notices pursuant to the
Intercreditor Agreement is as follows:

U.S. Bank National Association

EP-MN-WS3C, 60 Livingston Avenue

St. Paul, MN 55107-1419

Telephone: (651) 495-3909

Facsimile: (651) 495-8097

Attn: Corporate Trust Services,

 Raymond S. Haverstock

D. Each party to this Agreement (other than the New Trustee) confirms the
acceptance of the New Trustee as a Second Priority Agent for purposes of the
Intercreditor Agreement.

E. Except as expressly provided herein, in the Intercreditor Agreement or in any
other Second Priority Documents, the New Trustee is acting in the capacity of
Second Priority Agent solely with respect to the Second Priority Claims owed to
the New Trustee and the holders of the New Notes issued pursuant to the New
Indenture. For the avoidance of doubt, the provisions of Article VII of the New
Indenture applicable to the New Trustee thereunder shall also apply to the New
Trustee acting under or in connection with the Intercreditor Agreement.

F. This Agreement shall be construed in accordance with and governed by the laws
of the State of New York.

G. This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

U.S. BANK NATIONAL ASSOCIATION

as New Trustee and Second Priority Agent

By:   /s/ Raymond S. Haverstock   Name:   Raymond S. Haverstock   Title:   Vice
President

[Signature Page to Joinder and Supplement to Intercreditor Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

HARRAH’S OPERATING COMPANY, INC. By:   /s/ Jonathan S. Halkyard   Name:  
Jonathan S. Halkyard   Title:   Senior VP, CFO & Treasurer HARRAH’S
ENTERTAINMENT, INC. By:   /s/ Jonathan S. Halkyard   Name:   Jonathan S.
Halkyard   Title:   Senior VP, CFO & Treasurer

BANK OF AMERICA, N.A.

as Credit Agreement Agent

By:   /s/ John W. Woodiel III   Name:   John W. Woodiel III   Title:   Senior
Vice President

U.S. BANK NATIONAL ASSOCIATION

as Trustee

By:   /s/ Raymond S. Haverstock   Name:   Raymond S. Haverstock   Title:   Vice
President

[Second Priority Intercreditor Joinder Agreement Signature Page]